 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 Exhibit 10.1

 



 
STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT, (the "Agreement") is entered into and effective
this 24th day of August 2009, and supersedes any and all other agreements
whether in writing or orally communicated, by and among The Triple Play Group,
LLC, a Utah limited liability company, located at 216 East St. George Blvd, St.
George, UT 84770, (“Triple Play”), and all Members of Triple Play as identified
in Exhibit “A”, attached hereto and incorporated herein by reference,
(hereinafter collectively referred to as "SELLER"), and XnE, Inc. a Nevada
corporation, located at 13700 Alton Parkway, Suite 154-277, Irvine, CA 92618,
(hereinafter referred to as the "PURCHASER" or the “Company”);


WITNESSETH:
 
WHEREAS, the Triple Play Group, LLC is a limited liability company organized in
the state of Utah for the sole purpose of owning and operating a professional
independent baseball team in St. George, Utah, called the St. George
Roadrunners, (the “TEAM”).


WHEREAS, the Seller's are the sole record owners and holder of an aggregate of
one-hundred percent (100%) of the issued and outstanding limited liability units
of Triple Play Group, as identified in Exhibit “A”, (the "Units").


WHEREAS, the PURCHASER desires to purchase the Units, and the SELLER desires to
sell, or cause to be sold, the Units, upon the terms and subject to the
conditions herein.


NOW, THEREFORE, in consideration of the mutual covenants, and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Units, it is hereby agreed as follows:
AGREEMENT:


1.  CLOSING.


A.  Procedure for Closing.  The closing of the transaction contemplated by this
Agreement shall be held at the offices of Triple Play on or about August 21,
2009 at 5:00 pm MST ("Closing Date") or such other place, date and time as the
parties hereto may otherwise agree.


B.  Purchase and Sale of the Units.  Upon the closing date set forth in this
Agreement, and subject to the terms and conditions hereinafter set forth, the
SELLER shall sell, convey and transfer, or cause to be sold, conveyed or
transferred, the Units representing 100% of the membership interests of Triple
Play on the Closing Date.


C.  Amount and Payment of Purchase Price.  The total consideration for purchase
of the Units and method of payment thereof shall be pursuant to the following:


(i)  
The PURCHASER will issue and deliver a certain number of shares of convertible
preferred stock in the Company, (the “Preferred Stock”) equally to KATTS, LLC, a
Utah limited liability company, (“KATTS”) and Spyglass Enterprises, LLC, a Utah
limited liability company, (“Spyglass”).  The Preferred Stock will be
convertible, at the sole discretion of KATTS and Spyglass, into 102,000,000
shares of common stock, representing 51% of the authorized stock of the
Company.  The PURCHASER and SELLER both acknowledge that as an integral
inducement to enter into this Agreement, KATTS and Spyglass would own no less
than 51% of the Company’s outstanding stock at any given time, resulting in
KATTS and Spyglass retaining the majority voting power of the Company.

 
 
 
1

--------------------------------------------------------------------------------


 
 
(ii)  
The PURCHASER will issue shares of restricted common stock in the Company as
follows:

a.  
Rick Berry:                                           5,100,000 shares

b.  
Cory Snyder:                                       5,100,000 shares

c.  
Gary Webster:                                     1,020,000 shares

d.  
SGRPSPFBOJAD:                               1,020,000 shares

e.  
Paul D & Susan M. Solstad:             408,000 shares

f.  
Jerry Sheridan:                                    408,000 shares

g.  
Dawson & Stefanie Hinton:              408,000 shares

h.  
Linda Baker:                                         204,000 shares

i.  
RD Consultants, Inc.:                         204,000 shares



(iii)  
The PURCHASER will also pay Fifty Five Thousand Dollars ($55,000.00) to Triple
Play, to be used in paying certain debt of Triple Play.



(iv)  
The SELLER will have the right to appoint 2 of the 3 Members on the Board of
Directors of the Company.



(v)  
The SELLER will have the right to appoint 2 Officers on the Management of the
Company.



2.  LOCATION OF THE TEAM.  Both parties acknowledge that as a condition of
entering in this Agreement, the location and operation of the TEAM is and will
remain in St. George, UT until a unanimous vote indicating otherwise by all
individuals listed as SELLER in Exhibit “A” attached hereto.


3.  REPRESENTATIONS AND WARRANTIES OF SELLER.   SELLER hereby warrants and
represents:


A.           Authority Relative to this Agreement.  Except as otherwise stated
herein, the SELLER has full power and authority to execute this Agreement and
carry out the transactions contemplated by it and no further action is necessary
by the SELLER to make this Agreement valid and binding upon SELLER and
enforceable against them in accordance with the terms hereof, or to carry out
the actions contemplated hereby. The execution, delivery and performance of this
Agreement by the SELLER will not:


(i)  
Constitute a breach or a violation of Triple Play’s Articles of Organization,
Operating Agreement, or of any law, agreement, indenture, deed of trust,
mortgage, loan agreement or other instrument to which it is a party, or by which
it is bound;



(ii)  
Constitute a violation of any order, judgment or decree to which it is a party
or by which its assets or properties are bound or affected; or



 
(iii)  
Result in the creation of any lien, charge or encumbrance upon its assets or
properties, except as stated herein.



B.           Ownership.  All of such outstanding Units of Triple Play have been
duly authorized, validly issued and are fully paid and non-assessable, and were
not issued in violation of the terms of any agreement or other understanding
legally binding upon Triple Play and were issued in compliance with all
applicable laws and regulations.




2

--------------------------------------------------------------------------------


 
 
C.           Assets.  SELLER represents that the PURCHASER is entitled to all
assets of Triple Play as they appear on Triple Play’s “Financial Statements”
with no exception.


D.           Lawsuits, Liens & Taxes.  SELLER represents that to the best of
SELLER’s knowledge, that neither the SELLER nor Triple Play are currently the
subject of any lawsuit threatened or filed.  SELLER also represents that the
assets of Triple Play are pledged as collateral for the debt payable to the
Golden Baseball League with a principal balance of $315,275.  SELLER shall be
solely responsible for all taxes which may be incurred by SELLER resulting from
the receipt of consideration by SELLER pursuant to this Agreement.


E.           Brokerage.  SELLER has not made any agreement nor taken any other
action which might cause anyone to become entitled to a broker’s fee or
commission as a result of the transactions contemplated hereunder.


4. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER. PURCHASER hereby warrants
and represents:


A.           Authority Relative to this Agreement and Ancillary
Documents.  Except as otherwise stated herein, the PURCHASER has full power and
authority to execute this Agreement, and carry out the transactions contemplated
hereby and thereby and no further action is necessary by the PURCHASER to make
this Agreement valid and binding upon PURCHASER and enforceable against it in
accordance with the terms hereof, or to carry out the actions contemplated
hereby and thereby.  The execution, delivery and performance of this Agreement
by the PURCHASER will not:


 
(i)
Constitute a breach or a violation of any law, agreement, indenture, deed of
trust, mortgage, loan agreement or other instrument to which it is a party, or
by which it is bound;



 
(ii)
Constitute a violation of any order, judgment or decree to which it is a party
or by which its assets or properties are bound or affected; or



 
(iii)
Result in the creation of any lien, charge or encumbrance upon its assets or
properties except as stated herein.



B.           Brokerage.  The PURCHASER has not made any agreement or taken any
other action which might cause anyone to become entitled to a broker's fee or
commission as a result of the transactions contemplated hereunder.


C.           Taxes.  PURCHASER shall be solely responsible for all taxes which
may be incurred by PURCHASER resulting from the receipt of consideration by
PURCHASER pursuant to this Agreement.


D.           Liabilities.  PURCHASER represents that it shall assume all
liabilities of Triple Play as listed in Triple Play’s “Financial Statements”,
with no exceptions.


E.           Shares Authorized.  PURCHASER represents that it is authorized to
issue no more than 200,000,000 of common stock.


5.  EXPENSES.  Each of the parties hereto shall pay its own expense in
connection with this Agreement and the transactions contemplated hereby,
including the fees and expenses of its counsel and its certified public
accountants and other experts.


3

--------------------------------------------------------------------------------




6.  CLOSING DELIVERIES.  At the Closing, the deliveries hereinafter specified
shall be made by the respective parties hereto, in order to consummate the
transactions contemplated hereby.  A best effort shall be made by both parties
regarding deliveries by the Closing date or such reasonable time thereafter.


A.           Deliveries by SELLER. SELLER shall deliver or caused to be
delivered to PURCHASER:


(i)  
Stock certificates, and any and all other instruments of conveyance and transfer
as required by Section lA of this Agreement; and



 
(ii)  
Copies of all third party consents necessary to consummate the transaction
contemplated herein.



B.           Deliveries by PURCHASER.  PURCHASER shall deliver or caused to be
delivered to SELLER:


(i)  
The cash portion of the Purchase Price of this Agreement in the amount of Fifty
Five Thousand Dollars, ($55,000); and all preferred and common stock listed
above, and any and all other instruments of conveyance and transfer as required
by Section 1(B) of this Agreement; and



 
(ii)   
All third party consents necessary to consummate the transaction contemplated
herein.



7.  GENERAL.


A.           Survival of Representations and Warranties. Each of the parties to
this Agreement covenants and agrees that its respective representations,
warranties, covenants and statements and agreements contained in this Agreement
and the exhibits hereto, and in any documents delivered in connection herewith,
shall survive the Closing Date indefinitely. Except agreements between the
PURCHASER and certain individual members of SELLER, and as set forth in this
Agreement, the exhibits hereto or in the documents and papers delivered in
connection herewith, there are no other agreements, representations, warranties
or covenants by or among the parties hereto with respect to the subject matter
hereof.
 B.           Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party shall be deemed to constitute a
waiver by the party taking such action or compliance with any representation,
warranty, covenant or agreement contained herein, therein and in any documents
delivered in connection herewith or therewith. The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.


C.           Notices. All notices, requests, demands and other communications,
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered or mailed, first class
mail, postage prepaid to the addresses first indicated in this Agreement.


D.           Entire Agreement. This Agreement (including all documents and
papers delivered pursuant hereto and any written amendments hereof executed by
the parties hereto) constitutes the entire agreement and supersedes all prior
agreements and understandings, oral and written, between the parties hereto with
respect to the subject matter hereof.
 
 
4

--------------------------------------------------------------------------------



 
E.           Sections and Other Headings. The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.


G.           Governing Law. This Agreement and all transactions contemplated
hereby, shall be governed by, construed and enforced in accordance with the laws
of the State of Utah. The parties herein waive trial by jury and agree to submit
to the personal jurisdiction and venue of a court of subject matter jurisdiction
located in Washington County, Utah.  In the event that litigation results from
or arises out of this Agreement or the performance thereof, the parties agree to
reimburse the prevailing party's reasonable attorney's fees, court costs, and
all other expenses, whether or not taxable by the court as costs, in addition to
any other relief to which, the prevailing party may be entitled.


H.           Contractual Procedures. Unless specifically disallowed by law,
should litigation arise hereunder, service of process therefore, may be obtained
through certified mail, return receipt requested; the parties hereto waiving any
and all rights they may have to object to the method by which service was
perfected.


I.           Confidentiality and Non-Disclosure: Except to the extent required
by law, without the prior written consent, the undersigned will not make, and
will each direct its representatives not to make, directly or indirectly, any
public comment, statement, or communication with respect to, or to disclose or
permit the disclosure of the existence of this transaction prior to closing.


J.           Amendment and Waiver. The parties may by mutual agreement amend
this Agreement in any respect, and any party, as to such party, may (a) extend
the time for the performance of any of the obligations of any other party, and
(b) waive: (i) any inaccuracies in representations by any other party, (ii)
compliance by any other party with any of the agreements contained herein and
performance of any obligations by such other party, and (iii) the fulfillment of
any condition that is precedent to the performance by such party of any of its
obligations under this Agreement. To be effective, any such amendment or waiver
must be in writing and be signed by the party against whom enforcement of the
same is sought.


K.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of whom shall for all purposes are deemed to be an original
and all of which shall constitute one instrument.


â  â  â  â  â  â  â  â


IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto, on the date so indicated, with the effective date as first above
written.
 
 
[xnesig2.jpg]
 

 
PURCHASER: XnE, Inc.  By: Michael Cummings, CEO Date 8-24-09



 

 
5

--------------------------------------------------------------------------------

 

EXHIBIT “A”




COUNTERPART SIGNATURE PAGE


The undersigned, desiring to enter into the Stock Purchase Agreement, hereby
execute this Counterpart Signature Page to be attached to the Stock Purchase
Agreement and agree to all the terms, conditions and provisions thereof and to
be bound thereby. Execution of this Counterpart Signature Page shall constitute
execution of the Stock Purchase Agreement, and when such page is attached
thereto, shall become a party thereof.


IN WITNESS WHEREOF, the undersigned has executed this Counterpart Signature Page
to the Stock Purchase Agreement as of the 25st day of August, 2009.
 
 
 
[xnesig1.jpg]
 
 
SELLERS: KATTS, LLC  SPYGLASS ENTERPRISES, LLC By:  Todd Vowell,
Manager   By:  Jason Vowell, Manager CORY SNYDER RICK BERRY
SGRPSPFBOJAD  RD CONSULTANTS, INC. By:  John DavisBy:  Glenn Holman
J.P. & SUE SOLSTAD   JERRY SHERIDAN DAWSON & STEFANIE HINTON LINDA & KELLY BAKER
GARY WEBSTER


 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 


 
6

--------------------------------------------------------------------------------

 

 
EXHIBIT “A”
 
COUNTERPART SIGNATURE PAGE


The undersigned, desiring to enter into the Stock Purchase Agreement, hereby
execute this Counterpart Signature Page to be attached to the Stock Purchase
Agreement and agree to all the terms, conditions and provisions thereof and to
be bound thereby. Execution of this Counterpart Signature Page shall constitute
execution of the Stock Purchase Agreement, and when such page is attached
thereto, shall become a party thereof.


IN WITNESS WHEREOF, the undersigned has executed this Counterpart Signature Page
to the Stock Purchase Agreement as of the 25st day of August, 2009.


SELLERS:


KATTS,
LLC                                                                                                             
SPYGLASS ENTERPRISES, LLC


_________________________                                                                           _______________________
By:  Todd Vowell,
Manager                                                                                                By:  Jason
Vowell, Manager




CORY
SNYDER                                                                                                              
RICK BERRY


_________________________                                                                           _______________________
 
 
 
[xnesig3.jpg]
 
 

 
J.P. & SUE
SOLSTAD                                                                                                
    JERRY SHERIDAN


_________________________                                                                           _______________________




DAWSON & STEFANIE
HINTON                                                                           LINDA
& KELLY BAKER


_________________________                                                                           _______________________




GARY WEBSTER


_________________________



 


SGRPSPFBOJAD                                                                           RD
CONSULTANTS, INC.
By:  John
Davis                                                                           By:  Glenn
Holman


 
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 